MEMORANDUM OF DECISION.
The defendant, Loomis Ashby, appeals from a judgment of the Superior Court, Aroostook County, entered after a jury verdict finding him guilty of one count of gross sexual misconduct, 17-A M.R.S.A. § 253 (1983 & Supp.1987) (Class A), and one count of unlawful sexual contact, 17-A M.R.S.A. § 255 (1983 & Supp.1987) (Class D). We affirm.
Contrary to Ashby’s contentions on appeal, we conclude that the jury could rationally have found every element of the crimes charged, State v. Barry, 495 A.2d 825, 826 (Me.1985), and that the victim’s testimony was not “inherently improbable or incredible ... [and did not] fail[ ] ... the test of common sense.” State v. Pelletier, 534 A.2d 970, 972 (Me.1987).
The entry is:
Judgment affirmed.
All concurring.